                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 WILBERT GLOVER,                                    Case No. 19‐CV‐304 (NEB/BRT)

                      Plaintiff,

 v.                                              ORDER ACCEPTING REPORT AND
                                                     RECOMMENDATION
 RICHARD RODRIQUEZ, ALBERTS
 ROSS, R. PAUL #705, MATT BOSTROM,
 GREG CROUCHER, JOE PAGET, AND
 OFFICER HENDRIKT,

                      Defendants.



       The Court has received the Report and Recommendation of United States

Magistrate Judge Becky R. Thorson. [ECF No. 37.] No party has objected to that Report

and Recommendation, and the Court therefore reviews it for clear error. See Fed. R. Civ.

P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no clear

error, and based upon all the files, records, and proceedings in the above‐captioned

matter, IT IS HEREBY ORDERED THAT:

1. The Report and Recommendation [ECF No. 37] is ACCEPTED; and

2. Defendant Greg Croucher’s Motion to Dismiss [ECF No. 24] is GRANTED.

Dated: December 18, 2019                         BY THE COURT:

                                                 s/Nancy E. Brasel
                                                 Nancy E. Brasel
                                                 United States District Judge
